Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 1 of 36




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

      SHANA DOTY, individually and on behalf          Case No.: 20-cv-60972-RKA
      of all others similarly situated,
                                                      Judge Raag Singhal
                     Plaintiff,
                                                      Magistrate Judge Patrick M. Hunt
               v.

      ADT, LLC d/b/a ADT SECURITY
      SERVICES, a Delaware limited liability
      company, and TELESFORO AVILES, an
      individual,

                     Defendant.

   FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff Shana Doty (“Plaintiff”) brings this Class Action Complaint and Demand for Jury

  Trial against Defendant ADT, LLC d/b/a ADT Security Services (“ADT”), based on its intentional

  and negligent tortious acts in providing security services to its customers with remote-viewing

  capabilities, and Defendant Telesforo Aviles (“Aviles”), for using those services to spy on Plaintiff

  and other ADT customers. Plaintiff alleges as follows upon personal knowledge as to herself and

  her own acts and experiences, and, as to all other matters, upon information and belief.

                                    NATURE OF THE ACTION

          1.        In April of 2020, Shana Doty received a terrifying phone call from ADT: the

  technician who had worked on her indoor security camera system, Telesforo Aviles, had granted

  himself remote access, and had used that access an unknown amount of times to spy on her, her

  husband, and her minor son in their most private moments.




  1
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 2 of 36




         2.      And Ms. Doty was not the only one. She soon found out that hundreds of

  households had experienced the same staggering invasion of privacy over at least a seven-year

  period. At fault for this breach of trust: ADT’s unsecure and unmonitored “security” services.

         3.      While ADT boasts that it has been protecting people for over 145 years and holds

  itself out as the “#1 in smart home security” it failed to even secure its own systems from massive

  and ongoing intrusions into its customers’ private lives.

         4.      ADT failed to provide the security services its customers paid for by leaving large

  vulnerabilities in the ADT Pulse application and, as a result, compromised the safety and security

  of its customers’ homes and family members. The ADT vulnerability allowed any one of its

  technicians to grant themselves (or for them to grant anyone else, for that matter) access to a

  customer’s ADT Pulse application and control every aspect of the customer’s home security

  systems, including surreptitiously opening locks, disarming their system, and viewing and

  downloading security camera footage.

         5.      Remarkably, just three months before ADT revealed this vulnerability, ADT

  conducted a survey recognizing the “strong consumer expectations” of security that consumers

  had in their smart home products: “With many data privacy and security issues in the news, it’s no

  surprise that 92 percent of respondents feel smart home security companies need to take measures

  to protect customers’ personal data and information.” 1 ADT bragged that it was leading the

  industry in establishing “best practices” for the protection of consumer privacy, one of which was

  strict standards for access to data, promising that “[s]ecurity providers will only share audio or



  1
          ADT Survey Reveals Strong Consumer Expectations for Smart Home Privacy Protections, ADT
  (Jan. 27, 2020), https://investor.adt.com/press-releases/press-release-details/2020/ADT-Survey-
  Reveals-Strong-Consumer-Expectations-for-Smart-Home-Privacy-Protections/default.aspx
  (permanent link available at https://cite.law/RNP5-BT3U).
  2
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 3 of 36




  video with first responders with their customers’ prior consent, or as required by law, and will not

  otherwise access a customer’s audio or video without the customer’s knowledge.”

           6.    In a frantic effort to mitigate and hide the fact that the vulnerability in its supposedly

  industry-leading smart home security systems permitted an employee to spy on customers, ADT

  began a campaign to call all affected account holders and secure a release and confidentially

  agreement in exchange for a monetary payment representing a fraction of the value of their claims.

  This effort, directed by lawyers but carried out by customer service representatives, failed to

  determine whether individuals were represented by counsel, and attempted to mislead them into

  believing that the release would cover account holders and non-account holders in the household

  alike.

           7.    Beyond Aviles, potentially countless other unknown individuals have been

  accessing customers’ ADT Pulse accounts and surreptitiously viewing their camera footage, for

  years, all around the country.

           8.    The mental and emotional impact this revelation has had on every person receiving

  these calls from ADT is immeasurable. Moments once believed to be private and inside the sanctity

  of the home are now voyeuristic entertainment for a third party. And worse, those moments could

  have been captured, shared with others, or even posted to the internet. ADT’s failure to protect its

  customers irreparably destroyed their sense of security, safety, intimacy, and well-being.

                                               PARTIES

           9.    Plaintiff Shana Doty is a natural person and a citizen of the State of Texas.

           10.   Defendant ADT, LLC is a limited liability company organized and existing under

  the laws of Delaware with its principal place of business located at 1501 Yamato Road, Boca

  Raton, Florida 33431.

  3
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 4 of 36




         11.     Defendant Telesforo Aviles is a natural person and a citizen of the State of Texas.

                                   JURISDICTION AND VENUE

         12.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2),

  because (i) at least one member of the Class is a citizen of a different state than Defendant ADT,

  (ii) the amount in controversy exceeds $5,000,000, exclusive of interests and costs, and (iii) none

  of the exceptions under that subsection apply in this action.

         13.     This Court has personal jurisdiction over Defendant ADT because Defendant ADT

  conducts business in Florida and has its headquarters in this District. This Court has personal

  jurisdiction over Defendant Aviles because Defendant Aviles conducts business in Florida through

  his employment with Defendant ADT.

         14.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant ADT maintains

  its headquarters and conducts significant business in this District.

                             COMMON FACTUAL ALLEGATIONS

  I.     ADT Promises Safety and Security to Consumers.

         15.     ADT is a home security company that touts its longstanding expertise in security

  and claims to have been providing security services since the 19th century. According to ADT, it

  has “been helping protect homes longer than any other company in the business.” ADT provides

  residential security systems and monitoring plans that purportedly “protect what matters most in

  your life.” In short, ADT promises that it is “fully committed to your security.”2




  2
          ADT Services | In-Home Consultation, Installation, Repairs, Customer Support,
  https://www.adt.com/services (last visited July 15, 2020).
  4
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 5 of 36




             16.   ADT markets and sells a comprehensive security system package that includes the

  hardware necessary to operate a home security system, the monitoring services that detect home

  intrusions and alert the police, and the security system installation.

             17.   ADT offers various tiers of its home security systems at different price points. The

  basic tier, for example, features security monitoring equipment with 24/7 alarm monitoring while

  the highest tier home security package includes various convenience and home automation

  features.

             18.   One of the highest tier home security packages is ADT Pulse. ADT Pulse allows

  consumers to “check on your home - even if you’re away” by giving them remote access to

  control their home security system from a mobile application or a web browser portal.

  Specifically, consumers can arm and disarm their home security systems, remotely lock and

  unlock doors, view live camera footage, and control various smart home devices like a

  thermostat and lights. See Figure 1, showing a screenshot of ADT’s marketing materials for ADT

  Pulse. 3




  3
          ADT Pulse® | Official ADT Smart Home Automation System,
  https://www.adt.com/pulse (last visited July 15, 2020).
  5
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 6 of 36




         (Figure 1.)

         19.     Consumers must purchase various smart devices from ADT to reap the benefits of

  the ADT Pulse service and all the advertised remote accessibility features. ADT touts that its smart

  home features are not only more convenient to consumers, but they provide “smarter security.”

  For example, ADT claims that the purchase of its smart locks for use with the ADT Pulse system

  will result in a “whole new level of security and convenience…” as shown in Figure 2.




         (Figure 2.)

         20.     Most importantly, ADT encourages consumers to purchase video cameras for both

  outdoors and indoors uses to “keep an eye on the things you value most.”4 The indoor cameras,

  according to ADT, are specifically intended to “check in on your kids” and can be set up to stream

  and capture video clips of events “like when your kids get home from school.”5

         21.     Consumers use the ADT Pulse mobile application to “check any or all of your ADT

  home security cameras” and to “look in on your family and your pets any time with live-streaming



  4
          Wireless Home Security Cameras & Video Surveillance Cameras | ADT,
  https://www.adt.com/security-cameras (last visited July 15, 2020).
  5
          Shop ADT® Indoor Home Security Cameras | ADT, https://www.adt.com/indoor-
  security-camera (last visited May 7, 2020).
  6
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 7 of 36




  video.” Furthermore, consumers are able view stored video clips from their security cameras on

  their phones via the ADT Pulse mobile application. 6

         22.    To use the ADT Pulse smart home features—like remotely viewing security camera

  footage, disarming a security system, or unlocking smart locks—consumers must login into the

  ADT Pulse mobile application or the ADT Pulse web browser portal by using their username and

  password. Anyone with valid login credentials, like a family member, can access and control the

  security system remotely.

         23.    For the ADT Pulse system to function correctly, an ADT technician needs to

  perform the system installation and configuration.

         24.    Each new security system installation comes with a “worry-free professional

  installation” where “highly-trained ADT technicians will set-up your ADT security system so you

  don’t have to.”7 ADT technicians will also test the security system and assist the consumer in

  connecting their smart phone to the ADT security system for use with ADT Pulse, as shown in

  Figure 3.




  6
           Supra note 3.
  7
           ADT® | Compare Home Security System Packages | 2020, https://www.adt.com/compare
  (last visited July 15, 2020)
  7
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 8 of 36




  (Figure 3.)

         25.     ADT further promotes its security services by stating that its technicians are what

  sets them apart from the competitors in being able to earn its customers’ trust and protect the most

  important people in their lives. According to its website: “Our people are dedicated to taking care

  of the people and property you value most in your life. Our customers trust us to help protect those

  things that cannot be replaced.” See Figure 4, showing a screenshot from ADT’s website. 8




  8
          Why ADT has the Best Home Security and Customer Service | ADT,
  https://www.adt.com/security-benefits (last visited May 7, 2020).
  8
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 9 of 36




  (Figure 4.)

          26.     Moreover, ADT knows precisely how important the security of smart home devices

  is to consumers. ADT went out of its way to commission a survey of more than 1,200 consumers

  in December 2019, and found that 92% of consumers felt that “smart home security companies

  [like ADT] need to take measures to protect customers’ personal data and information.” And ADT

  went so far as to issue a press release dedicated to saying it was doing just that, in order to “maintain

  consumer trust and promote responsible data privacy practices within the industry.”

          27.     The greatest concern that consumers had, revealed by ADT’s survey, was

  “hacking.” In response to those concerns, ADT boasted that it was leading the industry in creating

  a “Consumer Privacy Initiative,” to create “clear guiding principles and best practices” for how

  security providers “manage consumer data and protect their privacy.” Those principles included

  “Privacy by Design,” promising to “embed[]” privacy “in all areas of the security industry,” which

  “begins with the design of the products used to help protect and connect customers.” They also

  included, specifically, “Handling of Audio and Video,” claiming that security providers would

  share audio or video only with prior consent and would otherwise never “access a customer’s audio

  or video without the customer’s knowledge.” 9

  II.     ADT Failed to Detect a Seven-Year-Long Breach of its Systems That, at the Very Least,
          Resulted in an ADT Employee Improperly Accessing Customers’ Accounts.

          28.     Unfortunately for all of ADT’s Pulse customers, a vulnerability in the Pulse security

  system completely obliterates all of ADT’s promises of security and protection.


  9
   ADT Survey Reveals Strong Consumer Expectations for Smart Home Privacy Protections, ADT (Jan.
  27, 2020), https://investor.adt.com/press-releases/press-release-details/2020/ADT-Survey-
  Reveals-Strong-Consumer-Expectations-for-Smart-Home-Privacy-Protections/default.aspx
  (permanent link available at https://cite.law/RNP5-BT3U).
  9
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 10 of 36




          29.     On or around April 23, 2020, ADT began to contact some of its customers to inform

   them that a vulnerability in the ADT Pulse system had allowed unauthorized users to access

   customers’ ADT Pulse accounts as if they were a regular user. In other words, an unauthorized

   user could remotely arm and disarm security systems, access smart home devices, and view and

   download security camera footage, including footage from indoor cameras designed to, among

   other things, protect their children.

          30.     In fact, ADT’s investigation revealed that at least one ADT employee in the Dallas-

   Fort Worth, Texas area, named Telesforo Aviles, had access to more than 200 different customers’

   ADT Pulse accounts for the last seven years. According to an ADT spokesperson, Aviles was able

   to add—and, in fact, did add—his own personal email address to customers’ accounts, allowing

   him to remotely login to a customer’s account using his own unauthorized credentials.

          31.     This type of access could only occur because ADT failed to implement adequate

   procedures that would prevent non-household members from adding non-household email

   addresses. Similarly, ADT failed to monitor consumers’ accounts and promptly alert them anytime

   a new email was added to their accounts. Countless checks could have been in place to prevent or

   at least stop this conduct. Instead, this breach came to light only by luck and happenstance: a

   customer, reporting a technical issue, inadvertently revealed the unwanted third-party access. But

   for that event, ADT would be unaware of this invasive conduct and it would continue unabated to

   this day (and likely expanding to new households).

          32.     As such, countless other ADT technicians and/or employees could have taken

   advantage of ADT’s lax security and granted themselves unfettered access to other customer

   accounts—entirely unbeknownst to both the customer and to ADT.




   10
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 11 of 36




          33.     Although ADT claims it has implemented procedures to prevent similar incidents

   in the future, it is already too late for an unknown number of consumers whose accounts and

   security camera footage have already been accessed and potentially exploited.

   III.   ADT Harmed its Customers by Concealing its Deficient Data Security Practices.

          34.     ADT’s customers have already suffered significant and lasting harm as a result of

   its misconduct.

          35.     As ADT’s own survey revealed, consumers place value in data privacy and

   security, and they consider issues of privacy and security when making purchasing decisions. In

   fact, it is widely accepted that consumers are willing to pay higher prices to do business with

   merchants that better protect their privacy and information—especially security companies. ADT

   knows this, which is why it went to the trouble of commissioning a survey and issuing a press

   release claiming that its security related to this very issue was sound.

          36.     In addition to ADT’s own study, a number of studies have found that U.S.

   consumers consider security when purchasing goods and services, and that over 50% of consumers

   would consider paying more to work with a company with better security. 10 Likewise, studies have

   shown that over 70% of U.S. consumers will provide less personally identifiable information to

   organizations that suffer a data breach. 11

          37.     Consumer technology markets have likewise demonstrated that consumers value

   their privacy and security and incorporate data security practices into their purchases. For example,

   companies have begun providing consumers with “cloaking services” that allow them to browse




   10
            Beyond the Bottom Line: The Real Cost of Data Breaches, FireEye,
   https://tinyurl.com/ycvtd2fl (last visited July 15, 2020).
   11
            Id.
   11
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 12 of 36




   the internet anonymously for a fee. Likewise, companies now offer services that, in exchange for

   a monthly fee, will offer online services designed to protect data privacy.

          38.     Because of the value consumers place on data privacy and security, services with

   better security practices command higher prices than those without. Indeed, if consumers did not

   value their data security and privacy, profit-seeking corporations (like ADT) would have no reason

   to tout their privacy and security credentials to current and prospective customers.

          39.     These value propositions reflect the fact that consumers view companies that

   promise to adequately secure customer data as being far more useful—and valuable—than those

   with substandard protections.

          40.     As a result, a security service with substandard data security and privacy protections

   is less useful and less valuable than a product or service using adequate security protocols, and is,

   in reality, a different service entirely. Or, in other words, not a security company at all.

          41.     Stated simply, had consumers—like Plaintiff Doty—known the truth about ADT’s

   data security practices—e.g., that ADT did not adequately protect her family’s security—they

   would not have purchased ADT’s security services.

                             FACTS SPECIFIC TO PLAINTIFF DOTY

          42.     Ms. Doty has been a long-time ADT security customer. In approximately 2014, Ms.

   Doty upgraded her account to the ADT Pulse system which included installing security cameras

   inside her home. ADT represented to Ms. Doty that this upgrade would enhance her personal

   security.

          43.     Indeed, Ms. Doty relied on ADT’s representations, including both representations

   by ADT employees and ADT’s representations on its website, about the ADT Pulse system’s

   safety and security.

   12
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 13 of 36




           44.     Shortly thereafter, Aviles installed the ADT Pulse system, which included an indoor

   security camera with a wide-angle view that provided a visual of a bathroom, entryway, family

   room and dining space, stairs, and into the master bedroom.

           45.     On April 23, 2020, a phone call from ADT destroyed whatever security and safety

   ADT’s security system promised. An ADT “Concierge Representative” called Ms. Doty to explain

   that one of its technicians (who they did not name) had gained access to her account and therefore

   had access to her camera, potentially viewing her, her husband, and their minor son, for an

   unknown amount of time. ADT claimed it was unknown how many times he accessed their camera.

           46.     In an email later that day, ADT Concierge Representative Wayne Walker described

   it as “a difficult message to hear.” Difficult is, of course, woefully inadequate to truly describe

   Plaintiff’s loss of security, loss of safety, humiliation, and anger.

           47.     Based upon the camera’s wide-angle lens and placement, an ADT employee had an

   opportunity to watch at least the following events:

                   a. Ms. Doty, her husband, and her minor son nude;

                   b. Ms. Doty, her husband, and her minor son in various states of undress;

                   c. Ms. Doty, her husband, and her minor son getting ready for bed;

                   d. Moments of physical intimacy; and

                   e. Private and confidential moments and conversations.

           48.     Immediately after the call, Ms. Doty disabled the ADT camera in her home. Ms.

   Doty expended significant time and money addressing the current and future consequences of the

   exposure enabled by ADT, including, but not limited to, disabling ADT security hardware and

   researching additional surveillance and security devices and services.




   13
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 14 of 36




          49.     Prior to April 23, 2020, Ms. Doty never received any call, text, email, or notification

   of any kind informing her that another user was added to her ADT Pulse account or that a user

   (aside from her) accessed her ADT Pulse account.



                                       CLASS ALLEGATIONS

          50.     Class Definition: Plaintiff Shana Doty brings this action on behalf of herself and a

   class of similarly situated individuals, as well as a sub-class of those individuals, defined as

   follows:

          Class: All ADT Pulse customers in the United States whose security systems were
          remotely accessed by an employee or agent of Defendant ADT without authorization from
          the customer.

          Sub-Class: All ADT Pulse customers in the United States whose security systems were
          remotely accessed by Telesforo Aviles without authorization from the customer.

   The following people are excluded from the Class: (1) any Judge or Magistrate presiding over this

   action and the members of their family; (2) Defendants, Defendants’ subsidiaries, parents,

   successors, predecessors, and any entity in which the Defendants or their parents have a controlling

   interest and their current or former employees, officers, and directors; (3) persons who properly

   execute and file a timely request for exclusion from the Class; (4) persons whose claims in this

   matter have been finally adjudicated by a court of law on the merits; (5) Plaintiff’s counsel and

   Defendants’ counsel; and (6) the legal representatives, successors, and assigns of any such

   excluded persons.

          51.     Numerosity: The exact number of members of the Class is unknown and is not

   available to Plaintiff at this time, but individual joinder in this case is impracticable. The Class

   likely consist of hundreds of individuals. Members of the Class can be easily identified through



   14
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 15 of 36




   Defendant ADT’s records. The Sub-Class consists of more than two hundred households, and

   members of the Sub-Class have already been identified by Defendant ADT.

          52.       Commonality: There are many questions of law and fact common to the claims of

   Plaintiff and the other members of the Class, and those questions predominate over any questions

   that may affect individual members of the Class. Common questions for the Class include but are

   not limited to the following:

                    a. Whether Defendant ADT’s conduct constitutes a breach of contract;

                    b. Whether Defendant ADT’s conduct constitutes negligence;

                    c. Whether Defendant ADT’s conduct constitutes gross negligence;

                    d. Whether Defendant ADT’s conduct constitutes a violation of the Texas
                    Deceptive Trade Practices Act;

                e. Whether Defendant ADT’s conduct constitutes an intrusion upon seclusion;

                f. Whether Defendant ADT’s conduct constitutes a violation of the Computer Fraud
                   and Abuse Act;

                g. Whether Defendant ADT’s conduct constitutes intentional infliction of emotional
                   distress;

                h. Whether Defendant ADT’s conduct entitles the Class to privacy monitoring; and

                i. Whether Defendant ADT’s conduct constitutes negligent hiring, supervision, and
                   retention.

          There are many questions of law and fact common to the claims of Plaintiff and the other

   members of the Sub-Class, and those questions predominate over any questions that may affect

   individual members of the Class. Common questions for the Class include but are not limited to

   the following:

                a. Whether Defendant Aviles’s conduct constitutes intrusion upon seclusion;

                b. Whether Defendant Aviles’s conduct constitutes a violation of the Computer
                   Fraud and Abuse Act; and
   15
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 16 of 36




                c. Whether Defendant Aviles’s conduct constitutes intentional infliction of
                   emotional distress.

          53.      Typicality: Plaintiff’s claims are typical of other members of the Class and Sub-

   Class, in that Plaintiff and the members of the Class and Sub-Class sustained damages arising out

   of Defendants’ uniform wrongful conduct.

          54.      Adequate Representation: Plaintiff will fairly and adequately represent and

   protect the interests of the Class and Sub-Class and has retained counsel competent and

   experienced in complex class actions. Plaintiff has no interest antagonistic to those of the Class or

   Sub-Class, and Defendants have no defenses unique to Plaintiff.

          55.      Predominance and Superiority: This case is also appropriate for class

   certification because Class proceedings are superior to all other available methods for the fair and

   efficient adjudication of this controversy because joinder of all parties is impracticable. The

   damages suffered by the individual members of the Class and Sub-Class will likely be relatively

   small, especially given the burden and expense of individual prosecution of the complex litigation

   necessitated by Defendants’ actions. Thus, it would be virtually impossible for the individual

   members of the Class and Sub-Class to obtain effective relief from Defendants’ misconduct. Even

   if members of the Class and Sub-Class could sustain such individual litigation, it would still not

   be preferable to a class action because individual litigation would increase the delay and expense

   to all parties due to the complex legal and factual controversies presented in this Complaint. By

   contrast, a class action presents far fewer management difficulties and provides the benefits of

   single adjudication, economies of scale, and comprehensive supervision by a single Court.

   Economies of time, effort, and expense will be fostered, and uniformity of decisions ensured.

                                     FIRST CAUSE OF ACTION
                                         Breach of Contract
   16
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 17 of 36




                   (On Behalf of Plaintiff and the Class against Defendant ADT)

          56.     Plaintiff incorporates paragraphs 1-55 as if fully set forth herein.

          57.     Plaintiff Doty and the Class members entered into a valid and enforceable

   agreement with Defendant ADT to install a security system and agreed to pay money for such

   services. Plaintiff Doty’s contract is attached as Exhibit 1.

          58.     In a section titled “Services to be Provided,” the contract listed “Standard Monthly

   Service, Burglary,” “Safewatch Cellguard,” “Extended Limited Warranty/Quality Service Plan

   (QSP),” and, under the “Other” section, “Pulse.” In a section titled “Equipment to be Installed,”

   the contract lists security equipment, including a camera. ADT also agreed to provide equipment,

   including a camera. Ex. 1 at 2.

          59.     Beyond this, the contract does not include any terms describing the function or

   features of the services provided by ADT. The remainder of the form contract is self-serving (and

   unenforceable) terms limiting ADT’s liability or any responsibility to the consumer.

          60.     In the absence of an express term describing ADT’s provided services, a material

   and clearly contemplated implied covenant in the agreement existed between Defendant ADT and

   Plaintiff (and the putative Class) to provide a security system that was suitable for its advertised

   purpose and to not contain design flaws that render it and/or access to it vulnerable to unauthorized

   intrusion resulting in the compromise of user safety and security.

          61.     Indeed, as ADT’s own survey recognized, consumers expect security companies

   that provide smart home products, like ADT, to take reasonable measures to protect personal data

   and information, and ADT says it provides those measures. The contract does not discuss these

   measures because it is so clearly within the contemplation of the Parties that it is deemed




   17
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 18 of 36




   unnecessary to express. The core purpose of the contract is to provide security services designed

   to keep customers safe and their private lives private.

          62.     A meeting of the minds occurred, and Plaintiff Doty and the Class fully performed

   their obligations under the contracts.

          63.     Defendant ADT breached the contract with Plaintiff Doty and Class members by

   failing to acknowledge the inherent vulnerability in the ADT Pulse system and the ability of a third

   party to access the security system and various connected security devices including door locks

   and cameras.

          64.     Plaintiff Doty and Class members would not have paid for ADT’s security system

   had they known of these vulnerabilities, but rather would have chosen one of the numerous

   alternatives that were available to them and which did not present a hidden safety risk.

          65.     ADT’s failure to fulfill its promises resulted in Plaintiff Doty and Class members

   receiving services that were of less value than they paid for. Stated otherwise, because Plaintiff

   Doty and Class members paid for privacy protections that they did not receive—even though such

   protections were a material part of their contracts with the ADT—they did not receive the full

   benefit of the bargain. As a result of ADT’s breach, Plaintiff Doty and the Class suffered damages

   in the amount of the difference between the price they paid for ADT’s services as promised and

   the actual, diminished value of its security services.

          66.     As a direct and proximate result of ADT’s breach of their contracts with Plaintiff

   Doty and Class members, Plaintiff Doty and Class members have also suffered and will suffer

   injury, including, but not limited to: the cost of replacement security devices; the cost of additional

   surveillance and protective devices and services; and time spent monitoring and addressing the

   current and future consequences of the exposure enabled by ADT.

   18
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 19 of 36




                                   SECOND CAUSE OF ACTION
                                              Negligence
                  (On Behalf of Plaintiff Doty and the Class against Defendant ADT)

          67.      Plaintiff incorporates paragraphs 1-55 as if fully set forth herein.

          68.      Defendant ADT had full knowledge of the purpose for which its security cameras

   were being used and the sensitivity of the people and things the cameras were designed to secure

   and protect—that which “matters most” to their clients. ADT also knew the types of harm that

   Plaintiff and the members of the Class could and would suffer if the integrity of the security system

   was compromised.

          69.      ADT had a duty to exercise reasonable care in ensuring that all ADT security

   systems were secure, safe to use, and inviolable by unauthorized parties. This duty includes, among

   other things, ensuring that reasonable and proper protocols and safeguards are in place so that

   consumers’ security cameras are not easily compromised by unauthorized users.

          70.      Defendant ADT, by and through its agents, employees, and independent

   contractors, was negligent in its acts and/or omissions by, amongst other things, allowing

   technicians to create authorized user accounts, and by failing to discover that its employees could

   make and did make themselves authorized users gaining unauthorized access to Plaintiff’s ADT

   Pulse account, thereby allowing surreptitious videos and images to be viewed and taken of Plaintiff

   in her home.

          71.      Plaintiff and the members of the Class were the foreseeable and probable victims

   of any inadequate security practices and procedures. ADT knew of or should have known of the




   19
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 20 of 36




   inherent risks of allowing ADT cameras to be set up and used without adequate security protocols

   and safeguards.

           72.     Defendant ADT further knew or should have known that: (1) the surreptitious

   recordings of Plaintiff contained private and confidential information about Plaintiff; (2) Plaintiff

   had a reasonable expectation of privacy in being partially and fully naked, engaging in consensual

   intimate activity, and having private conversations in a private home; (3) the recordings were taken

   without Plaintiff’s knowledge or consent; (4) the surreptitious recordings would reveal private and

   personal things about Plaintiff which ADT and Aviles had no right or authorization to view, use,

   disseminate, or disclose; and (5) the viewing of these private acts and occasions constitutes a

   substantial violation of Plaintiff’s right of privacy.

           73.     Beyond ordinary negligence, Defendant ADT was grossly negligent because the

   acts and omissions of Defendant ADT and its employee and agents were more than momentary

   thoughtlessness or inadvertence. Rather the conduct, when viewed objectively from the standpoint

   of Defendant ADT at the time of these events, involved an extreme degree of risk, considering the

   probability and magnitude of the potential harm to Plaintiff. Moreover, Defendant ADT had

   subjective knowledge of the risk of employees gaining unauthorized access to clients’ cameras,

   but failed to disclose to Plaintiff the vulnerability of their monitoring systems and the ability of

   ADT employees to monitor and observe their home without their consent, and acted with conscious

   indifference to the rights, safety, and welfare of their clients.

           74.     ADT’s own actions and inactions created a foreseeable risk of harm to Plaintiff and

   the members of the Class. ADT’s misconduct included, but was not limited to, its failure to sell

   security systems with sufficiently robust security protocols to prevent unauthorized users from




   20
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 21 of 36




   gaining access to the cameras, and failing to inform Plaintiff and the members of the Class when

   unknown individuals added their email addresses to customer accounts.

          75.     ADT was in a position to protect against the harm suffered by Plaintiff and the

   members of the Class and had a duty to do so.

          76.     ADT, through its actions, unlawfully breached its duty to Plaintiff and the members

   of the Class by failing to ensure their cameras and set up procedures were sufficiently robust to

   protect against unauthorized use.

          77.     But for ADT’s wrongful and negligent breach of duties owed to Plaintiff and the

   members of the Class, Plaintiff and the members of the Class would not have used or purchased a

   product that is so readily compromised.

          78.     As a result of ADT’s negligence, Plaintiff and the members of the Class have

   suffered and will continue to suffer damages and injury including, but not limited to: the cost of

   replacement cameras; the cost of additional surveillance and protective devices and services; the

   time spent monitoring and addressing the current and future consequences of the exposure enabled

   by ADT; and the necessity to engage legal counsel and incur attorneys’ fees, costs, and expenses.

          79.     Further, because ADT’s acts and omissions resulted from gross negligence,

   exemplary damages should be awarded against ADT in an amount to be determined by the jury in

   this case. Moreover, exemplary damages should be awarded without limitation, as set forth in Tex.

   Civ. Prac. & Rem. Code § 41.008(c).

                                  THIRD CAUSE OF ACTION
                     Violation of the Texas Deceptive Trade Practices Act
             (On Behalf of Plaintiff Doty and the Sub-Class against Defendant ADT)

          80.     Plaintiff incorporates the foregoing paragraphs 1-55 as if fully set forth herein.




   21
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 22 of 36




          81.     Plaintiff and the Sub-Class are “[c]onsumer[s]” as defined in Tex. Bus. & Com.

   Code Ann. § 17.45(4) because they are individuals.

          82.     Plaintiff and the Sub-Class engaged with Defendant in “[t]rade” or “commerce” as

   those terms are defined in Tex. Bus. & Com. Code Ann. § 17.45(6) because ADT offers for sale,

   sells, and/or leases goods and services (or otherwise articles, commodities, or other things of value)

   to consumers, including selling or leasing security products to Plaintiff and the Sub-Class, and

   providing related security services, including the Pulse application, to Plaintiff and the Sub-Class,

   in exchange for monetary payments.

          83.     ADT engaged in false, misleading, and deceptive acts and practices in trade or

   commerce in violation of Tex. Bus. & Com. Code Ann. § 17.46.

          84.     ADT failed to disclose the fact that the smart home security services that it provided

   had material vulnerabilities, and that ADT had not taken reasonable measures to secure those

   services, in violation of Tex. Bus. & Com. Code Ann. § 17.46(b)(24). ADT knew that consumers

   valued and expected that their smart home security devices would be secure and free from

   intrusion. At the same time, ADT knew that was not taking reasonable measures, if any, to ensure

   that its smart home security devices, including the Pulse application, were actually secure. ADT

   failed to disclose these facts in order to induce consumers, including Plaintiff Doty and the Sub-

   Class, to continue purchasing its services, which they would not have done had this information

   been disclosed—as ADT knew from its survey of consumers in January 2020.

          85.     Plaintiff Doty would not have continued to purchase ADT services had she known

   of the vulnerabilities in the Pulse application. Nor would she have continued to purchase ADT

   services had she known that ADT was not taking reasonable measures to secure its smart home

   devices.

   22
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 23 of 36




            86.    ADT’s course of conduct was unconscionable in violation of Tex. Bus. & Com.

   Code Ann. § 17.50. ADT’s core business is the widespread distribution of products and services

   to be used within consumers’ homes to provide safety, security, and peace of mind. But while

   doing so, ADT acted with flagrant disregard for prudent and fair business practices—as ADT itself

   declared them in its January 2020 press release—that permitted ADT’s technician, and potentially

   countless other technicians or employees, to grant themselves unfettered access to its customers’

   homes.

            87.    Plaintiff Doty and the Sub-Class have also suffered and will continue to suffer

   economic damages, including, but not limited to: the cost of replacement security devices; the cost

   of additional surveillance and protective devices and services; and time spent monitoring and

   addressing the current and future consequences of the exposure enabled by ADT. Plaintiff Doty

   and the Sub-Class have also experienced mental anguish and suffering in the form of anxiety, loss

   of security, loss of safety, humiliation, and anger.

                                   FOURTH CAUSE OF ACTION
                                       Intrusion Upon Seclusion
                  (On Behalf of Plaintiff Doty and the Class against Defendant ADT)

            88.    Plaintiff incorporates the foregoing paragraphs 1-55 as if fully set forth herein.

            89.    ADT intentionally intruded upon Plaintiff’s and each of the Class members’

   seclusion by creating the means and opportunity for its employees to spy on Plaintiff and the Class

   in one of their most private spaces—their homes—and providing Aviles and potentially others

   with round-the-clock access to their most intimate moments. Indeed, ADT had an affirmative duty

   not to let unauthorized third parties gain access to these spaces.




   23
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 24 of 36




          90.      ADT’s facilitation and failure to stop such access is highly offensive to a reasonable

   person as it reveals intimate private details about Plaintiff and each of the Class members and the

   activities they participate in inside the privacy of their own homes.

          91.      ADT is also liable for the actions of its agents who accessed Plaintiff’s and the

   Class’s security systems, which was done in the normal and routine course and scope of their

   employment.

          92.      ADT’s intrusion upon the Plaintiff’s and the Class members’ seclusion caused

   Plaintiff and the Class members mental anguish and suffering in the form of anxiety, loss of

   security, loss of safety, humiliation, and anger.

                                    FIFTH CAUSE OF ACTION
                         Computer Fraud and Abuse Act, 18 U.S.C. § 1030
                  (On Behalf of Plaintiff Doty and the Class against Defendant ADT)

          93.      Plaintiff incorporates the foregoing paragraphs 1-55 as if fully set forth herein.

          94.      The Computer Fraud and Abuse Act (“CFAA”) broadly prohibits intentional access

   to computer systems without authorization or in excess of authorization.

          95.      Plaintiff Doty is an individual and therefore a “person” under 18 U.S.C. §

   1030(e)(12).

          96.      The ADT Pulse system is a “protected computer” under 18 U.S.C. § 1030(e)(2)(B)

   because it is used in and affects interstate or foreign commerce and communication. Specifically,

   the ADT Pulse system allows consumers to remotely access and monitor their ADT home

   security—including viewing security camera footage, opening locks, and arming or disarming the

   security system—even if the consumer is on the other side of the country or the world. The ADT

   Pulse system communicates with ADT monitoring centers located at various locations around the

   country and the consumer either via the internet or via cellular towers.

   24
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 25 of 36




          97.        ADT violated the CFAA because one or more of ADT’s employees intentionally

   accessed Plaintiff Doty’s and Class members’ ADT Pulse security system accounts without

   obtaining any authorization from the customers. Furthermore, ADT’s employees obtained

   information from Plaintiff Doty’s and the Class members’ ADT Pulse security systems in the form

   of video recordings of their homes and any information showing the status of the security system,

   in general.

          98.        As such, Plaintiff Doty and the Class have suffered damages as a result of

   unauthorized access to their accounts. That is, Plaintiff Doty and the Class now face a significant

   impairment to the integrity of data, and the ADT Pulse security system in general. Plaintiff Doty

   and the Class have been subjected to ADT’s vulnerability that allowed unauthorized users to

   control their ADT Pulse systems.

          99.        Plaintiff Doty and the Class have also suffered a significant loss as a result of

   unauthorized access to their accounts. Plaintiff Doty and the Class expended significant time and

   resources in responding to the ADT’s vulnerability and ADT’s employees’ unauthorized access to

   their accounts.

          100.       Overall, ADT’s vulnerability and its employees’ unauthorized access to Plaintiff

   Doty’s and the Class members’ ADT Pulse systems undoubtedly poses a public safety risk.

                                     SIXTH CAUSE OF ACTION
                             Negligent Hiring, Supervision and Retention
                      (On Behalf of Plaintiff and the Class against Defendant ADT)

          101.       Plaintiff incorporates the foregoing paragraphs 1-55 as if fully set forth herein.

          102.       At all relevant times, Telesforo Aviles was ADT’s employee and/or agent.

          103.       Whenever in this Complaint it is alleged that ADT did any act or thing, it is meant

   that each of ADT’s officers, agents, servants, employees, or representatives did such act and/or

   25
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 26 of 36




   that at the time such act or thing was done, it was done with the full authorization or ratification

   of ADT, or was done in the normal and routine course and scope of employment of each of ADT’s

   officers, agents, servants, employees, or representatives.

          104.    ADT had the opportunity and duty to screen its employees, including Aviles, to

   ensure they were fit to perform the duties asked of them.

          105.    ADT knew or should have known Aviles was incompetent or unfit. Nonetheless,

   ADT made the reckless decision to hire and retain Aviles as a technician.

          106.    ADT and its agents, servants, and employees, who were at all times acting in the

   course and scope of their employment, were guilty of negligence toward Plaintiff. Defendant ADT

   is further liable for the negligent acts of their agents, servants, or employees, including Aviles,

   under the legal doctrine of respondeat superior. At all relevant times, Aviles was an agent apparent

   or ostensible agent of Defendant ADT.

          107.    ADT’s negligence was a proximate cause of Plaintiff’s and Class members’ injuries

   and damages, including, but not limited to, ADT’s negligence in:

                  a. Failing to perform due diligence in contacting Aviles’s prior employers;

                  b. Failing to adequately evaluate Aviles’s mental state prior to hiring;

                  c. Any and all actions and omissions as may be proven at trial;

                  d. Negligently hiring Aviles in a position allowing him to have access to sensitive

                  client information;

                  e. Negligently allowing Aviles to access sensitive client information when

                  Defendant ADT knew, or in the exercise of ordinary care should have known, that

                  Aviles was unfit;

                  f. Negligently retaining Aviles in its employ in a position that provided him with

   26
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 27 of 36




                    access to sensitive client information;

                    g. Negligently and inadequately supervising its employees;

                    h. Failing to create and/or enforce safety rules, polices, and procedures governing

                    employee conduct regarding access to clients’ cameras and other sensitive

                    information;

                    i. Failing to warn Plaintiff of the inappropriate and substandard hiring and

                    retention, training, and supervision of their employees; and

                    j. Negligently allowing Aviles to accomplish the tort upon Plaintiff by the

                    existence of his agency relationship with Defendant ADT.

             108.   These actions and omissions of ADT singularly, or in combination with others,

   proximately caused damages to Plaintiff and the Class, including mental anguish and suffering in

   the form of anxiety, stress, loss of security, fear, loss of safety, humiliation, and anger.

                                   SEVENTH CAUSE OF ACTION
                             Intentional Infliction of Emotional Distress
                     (On Behalf of Plaintiff and the Class against Defendant ADT)

             109.   Plaintiff incorporates the foregoing paragraphs 1-55 as if fully set forth herein.

             110.   At all times herein, Aviles acted intentionally, maliciously, and without

   justification, to gain unauthorized access to Plaintiff’s private camera, potentially including video

   of Plaintiff partially or completely naked and engaging in intimate and other private activities,

   when Aviles knew or should have known that Plaintiff would suffer severe emotional distress as a

   result.

             111.   The conduct by Aviles was intentional, malicious. and done for the purpose of

   causing, or was known by Aviles to be likely to cause, Plaintiff to suffer severe emotional distress,

   and was done with the wanton and reckless disregard of the consequences to Plaintiff.

   27
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 28 of 36




           112.    Defendant ADT had a duty to exercise reasonable and ordinary care and caution in

   and about the management, maintenance, supervision, control, and operation of its systems and

   each of their employees, agents, and independent contractors, all to the benefit of clients and

   persons like Plaintiff.

           113.    Defendant ADT, by and through its agents, employees, and independent

   contractors, was reckless in its acts and/or omissions by, amongst other things, allowing

   technicians to create authorized user accounts, and by failing to discover that Aviles made himself

   an authorized user and gained unauthorized access to Plaintiff’s home camera, thereby allowing

   surreptitious videos and images to be viewed and taken of Plaintiff in the privacy of her home.

           114.    Defendant ADT knew or should have known that: (1) the surreptitious recordings

   of Plaintiff contained private and confidential information about Plaintiff; (2) Plaintiff had a

   reasonable expectation of privacy in being partially and fully naked and engaging in consensual

   intimate activity, and having private conversations, in a private home; (3) the recordings were

   taken without Plaintiff’s knowledge or consent; (4) the surreptitious recordings would reveal

   private and personal things about Plaintiff which ADT and Aviles had no right or authorization to

   view, use, disseminate, or disclose; and (5) the viewing of these private acts and occasions

   constitutes a substantial and outrageous violation of Plaintiff’s right to privacy.

           115.    These acts were done intentionally or with a conscious and/or reckless disregard of

   Plaintiff’s rights, and with the intent to vex, injure, or annoy, such as to constitute oppression,

   fraud, or malice. ADT acted outrageously and beyond all reasonable bounds of decency, and

   intentionally inflicted severe emotional distress upon Plaintiff, to her detriment.

           116.    As a direct and proximate result of ADT’s aforementioned acts and omissions,

   Plaintiff suffered emotional injury, mental damage, loss, harm, anxiety, embarrassment,

   28
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 29 of 36




   humiliation, shame, and severe emotional distress in an amount subject to proof. These damages

   are continuing in nature and will be suffered in the future.

                                  EIGHTH CAUSE OF ACTION
                                         Privacy Monitoring
                    (On Behalf of Plaintiff and the Class against Defendant ADT)

           117.    Plaintiff incorporates the foregoing paragraphs 1-55 as if fully set forth herein.

           118.    Plaintiff and the Class suffered extreme invasions of their privacy in that ADT’s

   agent or agents have accessed their home security systems, including cameras in their homes.

   ADT’s agents were able to surreptitiously see and record their most intimate moments in a highly

   protected and personal space.

           119.    ADT proximately caused Plaintiff’s and the Class’s privacy to be violated by

   designing and maintaining its smart home security products with obvious and significant security

   vulnerabilities, through which ADT’s employees’ surreptitious access to Plaintiff’s and the Class’s

   cameras was a predictable outcome.

           120.    The invasion of privacy that Plaintiff and the Class suffered exposes them to even

   more alarming, compounding harms: if still or video recordings were made from Plaintiff’s and

   the Class’s camera feeds, they can be distributed via the Internet to yet more people. Regrettably,

   the Internet has long permitted the establishment of well-organized groups for the trading or

   posting of illicit (or even illegal) material that serves the prurient interest of that group without the

   knowledge or permission of the subjects.12 Plaintiff’s and the Class’s risk of having their private

   lives exposed on the Internet is significantly increased because of ADT’s actions.




   12
            Some groups operate more publicly than others, both are of concern here. E.g., FEDERAL TRADE
   COMMISSION, FTC, Nevada Obtain Order Permanently Shutting down Revenge Porn Site MyEx (June 22, 2018),
   https://www.ftc.gov/news-events/press-releases/2018/06/ftc-nevada-obtain-order-permanently-shutting-down-
   revenge-porn/.
   29
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 30 of 36




          121.    Swift detection of the content on the Internet is necessary to contain its spread. Each

   time an image or video is sent to another person, the possibility of removing the image or even

   mitigating the spread is reduced.

          122.    Commercial “takedown services” are available to monitor the spread of images and

   video, and, for a greater price, will try to get them taken down. In some situations, Plaintiff and

   the Class may even need to hire counsel. Absent ADT’s actions, these services would be

   unnecessary. These services are broadly accepted as necessary because individuals cannot

   reasonably monitor the entire Internet or force individuals to take this material down.

          123.    Plaintiff and the Class seek injunctive relief, requiring ADT to create a fund

   sufficient to cover the costs of commercial and/or legal services needed to remedy the invasion of

   privacy that they have suffered, including (1) monitoring for the distribution of images or video

   from their homes, (2) taking down any such media that is posted, and (3) providing any such further

   relief as the Court deems equitable and just.

                                   NINTH CAUSE OF ACTION
                                     Intrusion Upon Seclusion
             (On Behalf of Plaintiff Doty and the Sub-Class against Defendant Aviles)

          124.    Plaintiff incorporates the foregoing paragraphs 1-55 as if fully set forth herein.

          125.    Defendant Aviles intentionally intruded upon Plaintiff’s and each of the Sub-Class

   members’ seclusion by spying on Plaintiff and the Sub-Class in one of their most private spaces,

   their homes, and in their most intimate moments.

          126.    Defendant Aviles’s spying on Plaintiff and the Sub-Class is highly offensive to a

   reasonable person as it reveals intimate private details about Plaintiff and each of the Sub-Class

   members and the activities they participate in inside the privacy of their own homes.




   30
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 31 of 36




          127.    Defendant Aviles’s intrusion upon the Plaintiff’s and the Sub-Class members’

   seclusion caused Plaintiff and the Sub-Class members mental anguish and suffering in the form of

   anxiety, loss of security, loss of safety, humiliation, and anger.



                                  TENTH CAUSE OF ACTION
                       Computer Fraud and Abuse Act, 18 U.S.C. § 1030
             (On Behalf of Plaintiff Doty and the Sub-Class against Defendant Aviles)

          128.    Plaintiff incorporates the foregoing paragraphs 1-55 as if fully set forth herein.

          129.    The Computer Fraud and Abuse Act broadly prohibits intentional access to

   computer systems without authorization or in excess of authorization.

          130.    Plaintiff Doty is an individual and therefore a “person” under 18 U.S.C. §

   1030(e)(12).

          131.    The ADT Pulse system is a “protected computer” under 18 U.S.C. § 1030(e)(2)(B)

   because it is used in and affects interstate or foreign commerce and communication. Specifically,

   the ADT Pulse system allows consumers to remotely access and monitor their ADT home

   security—including viewing security camera footage, opening locks, and arming or disarming the

   security system—even if the consumer is on the other side of the country or the world. The ADT

   Pulse system communicates with ADT monitoring centers located at various locations around the

   country and the consumer either via the internet or via cellular towers.

          132.    Defendant Aviles intentionally accessed Plaintiff Doty’s and Sub-Class members’

   ADT Pulse security system accounts without obtaining any authorization from the customers.

   Furthermore, Defendant Aviles obtained information from the Plaintiff Doty’s and the Sub-Class

   members’ ADT Pulse security systems in the form of video recordings of their homes and any

   information showing the status of the security system, in general.

   31
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 32 of 36




             133.    As such, Plaintiff Doty and the Sub-Class have suffered damages as a result of

   unauthorized access to their accounts. That is, Plaintiff Doty and the Sub-Class now face a

   significant impairment to the integrity of data, and the ADT Pulse security system in general.

   Plaintiff Doty and the Sub-Class have been subjected to an unauthorized user controlling their

   ADT Pulse systems.

             134.    Plaintiff Doty and the Sub-Class have also suffered a significant loss as a result of

   unauthorized access to their accounts. Plaintiff Doty and the Sub-Class expended significant time

   and resources in responding to Aviles’s unauthorized access to their accounts.

             135.    Overall, Aviles’s unauthorized access to Plaintiff Doty’s and the Sub-Class

   members’ ADT Pulse systems undoubtedly poses a public safety risk.

                                   ELEVENTH CAUSE OF ACTION
                               Intentional Infliction of Emotional Distress
                    (On Behalf of Plaintiff and the Sub-Class against Defendant Aviles)

             136.    Plaintiff incorporates the foregoing paragraphs 1-55 as if fully set forth herein.

             137.    At all times herein, Aviles acted intentionally, maliciously, and without

   justification, to gain unauthorized access to Plaintiff’s private camera, potentially including video

   of Plaintiff partially or completely naked and engaging in intimate and other private activities,

   when Aviles knew or should have known that Plaintiff would suffer severe emotional distress as a

   result.

             138.    The conduct by Aviles was intentional, malicious, and done for the purpose of

   causing, or was known by Aviles to be likely to cause, Plaintiff to suffer severe emotional distress,

   and was done with the wanton and reckless disregard of the consequences to Plaintiff.

             139.    Defendant Aviles knew or should have known that: (1) the surreptitious recordings

   of Plaintiff contained private and confidential information about Plaintiff; (2) Plaintiff had a

   32
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 33 of 36




   reasonable expectation of privacy in being partially and fully naked and engaging in consensual

   intimate activity, and having private conversations, in a private home; (3) the recordings were

   taken without Plaintiff’s knowledge or consent; (4) the surreptitious recordings would reveal

   private and personal things about Plaintiff which Aviles had no right or authorization to view, use,

   disseminate, or disclose; and (5) the viewing of these private acts and occasions constitutes a

   substantial and outrageous violation of Plaintiff’s right to privacy.

          140.    These acts were done intentionally or with a conscious and/or reckless disregard of

   Plaintiff’s rights, and with the intent to vex, injure, or annoy, such as to constitute oppression,

   fraud, or malice. Aviles acted outrageously and beyond all reasonable bounds of decency, and

   intentionally inflicted severe emotional distress upon Plaintiff, to her detriment.

          141.    As a direct and proximate result of Aviles’s aforementioned acts and omissions,

   Plaintiff suffered emotional injury, mental damage, loss, harm, anxiety, embarrassment,

   humiliation, shame, and severe emotional distress in an amount subject to proof. These damages

   are continuing in nature and will be suffered in the future.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Shana Doty, individually and on behalf of the Class of similarly

   situated individuals, prays for the following relief against Defendant ADT:

          A.      Certifying this case as a class action on behalf of the Class defined above,

   appointing Plaintiff as the representative of the Class, and appointing her counsel as class counsel;

          B.      Declaring that ADT’s actions, as set out above constitute a breach of contract,

   negligence, a violation of the Texas DTPA, intrusion upon seclusion, and a violation of the CFAA;

          C.      Awarding damages, including statutory, exemplary, and punitive damages where

   applicable;

   33
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 34 of 36




           D.     Awarding three times Plaintiff’s and the Class’s economic damages and mental

   anguish pursuant to Tex. Bus. & Com. Code Ann. § 17.50(b)(1);

           E.     Awarding injunctive relief in the form of privacy monitoring;

           F.     Awarding Plaintiff and the Class their reasonable litigation expenses and attorneys’

   fees;

           G.     Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent

   allowable;

           H.     Awarding such other injunctive and declaratory relief as is necessary to protect the

   interests of Plaintiff and the Class; and

           I.     Awarding such other and further relief as the Court deems reasonable and just.

           FURTHERMORE, Plaintiff Shana Doty, individually and on behalf of the Sub-Class of

   similarly situated individuals, prays for the following relief against Defendant Aviles:

           J.     Certifying this case as a class action on behalf of the Sub-Class defined above,

   appointing Plaintiff as the representative of the Sub-Class, and appointing her counsel as class

   counsel;

           K.     Declaring that Aviles’s actions, as set out above constitute intrusion upon seclusion,

   a violation of the CFAA, and intentional infliction of emotional distress;

           L.     Awarding damages, including statutory, exemplary, and punitive damages where

   applicable;

           M.     Awarding Plaintiff and the Sub-Class their reasonable litigation expenses and

   attorneys’ fees;

           N.     Awarding Plaintiff and the Sub-Class pre- and post-judgment interest, to the extent

   allowable;

   34
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 35 of 36




          O.      Awarding such other injunctive and declaratory relief as is necessary to protect the

   interests of Plaintiff and the Sub-Class; and

          P.      Awarding such other and further relief as the Court deems reasonable and just.

                                    DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury for all issues so triable.

                                                   Respectfully submitted,

                                                   SHANA DOTY, individually and on behalf of all
                                                   others similarly situated,

   Dated: July 16, 2020                            By: /s/ Christopher Michael Brown
                                                           One of Plaintiff’s Attorneys

                                                   Jay Edelson*
                                                   jedelson@edelson.com
                                                   Benjamin H. Richman*
                                                   brichman@edelson.com
                                                   J. Eli Wade-Scott*
                                                   ewadescott@edelson.com
                                                   EDELSON PC
                                                   350 North LaSalle Street, 14th Floor
                                                   Chicago, Illinois 60654
                                                   Tel: 312.589.6370
                                                   Fax: 312.589.6378

                                                   Matthew R. McCarley*
                                                   mmccarley@fnlawfirm.com
                                                   Christopher Michael Brown
                                                   cbrown@fnlawfirm.com
                                                   FEARS NACHAWATI, PLLC
                                                   5473 Blair Road
                                                   Dallas, Texas 75231
                                                   Tel: 214.890.0711
                                                   Fax: 214.890.0712

                                                   Amy M. Carter*
                                                   amy@clgtrial.com
                                                   Heather V. Davis*
                                                   hdavis@clgtrial.com
                                                   CARTER LAW GROUP, P.C.
                                                   5473 Blair Rd.
   35
Case 0:20-cv-60972-AHS Document 47 Entered on FLSD Docket 07/16/2020 Page 36 of 36




                                      Dallas, Texas 75231
                                      Telephone: (214) 390-4173

                                      *Admitted via Pro Hac Vice




   36
